 SCRANTON LACE COScranton Lace CompanyandDistrictLodge 128,International'Association ofMachinists andAerospaceWorkers,AFL-CIO. Cases 4-CA-16194 and 4-CA-16359May 25, 1989DECISION AND ORDERBy MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn September 23, 1988, Administrative LawJudge Karl H. Buschmann issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin opposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions"and to adopt the recommendedOrder.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent,ScrantonLace Company,Scranton,Pennsylvania,itsoffi-cers,agents,successors,and assigns,shall take theaction setforth in the Order.' In agreeing with the judge that the Respondent violated Sec 8(a)(3)and (1) by changing its past practice with respect to compensating em-ployees who served on jury duty, we note that employee Goonan wasnotified of this change in policy prior to the Union's victory in the repre-sentation electionNevertheless, in the circumstances, we find that the Respondent'sdenial of a jury duty pay differential to employee Goonan was in retalia-tion for the employees' support for the Union during the organizationalcampaignTimothy BrownandWilliam Slack, Esqs.,for the GeneralCounsel.Sheldon Rosenberg, Esq. (Rosenberg & UJberg),of Scran-ton, Pennsylvania, for the Respondent.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law JudgeThis case arose on a charge filed on November 5, 1986,inCase 4-CA-16194 and a charge filed on February 2,1987, in Case 4-CA-16395, as amended on April 4, 1987,by District Lodge 128, International Association of Ma-chinists and Aerospace Workers, AFL-CIO (the Union).Based on these charges, the General Counsel of the Na-tionalLabor Relations Board issued complaints whichresulted in the issuance on April 6, 1987, of an orderconsolidating cases, consolidated complaint and notice of249hearingThe, consolidated complaint alleges that Scran-ton Lace Company (the Respondent) violated Section8(a)(1), (3), and (4) of the National Labor Relations Act(theAct). The Respondent filed an answer on April 16,1987, in which the jurisdictional allegations and certainfactual allegations are admitted.The case was tried before me on April 22 and 23,1987, in Scranton, Pennsylvania, where all parties weregiven an opportunity to introduce relevant evidence, toexamine and cross-examine witnesses, and to make oralargument. Briefs were filed by the General Counsel andthe Respondent in June 1987. Based on the whole recordin this case and from my observation of the demeanor ofthe witnesses, I make the followingFINDINGS OF FACTI.JURISDICTIONScranton Lace Company is a Pennsylvania corporationengaged in the manufacture and nonretail distribution oflace tablecloths and other products at its plant located inScranton, Pennsylvania.It isadmittedly an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The Union, District Lodge 128, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, isa labor organization within the meaning of Section 2(5)of the Act.II.THE ISSUES1.Whether certain statements made by Jim Bird andBill Cameron during employee meetings amounted to un-lawful threats, coercive interrogation, illegal solicitationof grievances, and promises of benefits.2.Whether the Respondent unlawfully granted certainbenefits to its employees.3.Whether the Respondent imposed more onerousworking conditions because of the Union.4Whether the Respondent unlawfully discriminatedagainst the employees by refusing to compensate LindaGoonan for jury duty.5.Whether the Respondent gave Carol Romich a dis-ciplinarywarning and informed Carol Jones that herleave was unexcused after they participated in a repre-sentation hearing.BackgroundThe Scranton Lace Company manufactures lace prod-ucts, some apparel, placemats, and shower curtains and islocated in Scranton, Pennsylvania. After experiencing fi-nancial difficulties for a number of years, it became aproductive operation when management reduced em-ployment, improved the production facilities, and made abetter product. Since March 1983 James Bird has beenthe president and chief executive officer of the Companywith the overall responsibility for its operation and man-agement.William Cameron was the second in commandwith the title of plant manager. Although the Respond-ent deniedin itsanswer that these two officers of theCompany were "supervisors," their respective responsi-bilities, including the right to hire and fire employees,294 NLRB No. 19 250DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdemonstrate that they were supervisors within the mean-ing of the Act. Under the guidance of James Bird andWilliam Cameron the Companyengaged incertain con-duct and practices which are alleged as unfair laborpractices in connection with the Union'sorganizationalcampaign in September 1986. The Union filed a represen-tation petitionon October 6, 1986, for all production andmaintenance employees at the plant. Following a Stipula-tion for Certification Upon Consent Election on October29, 1986, and an election on December 12, 1986, wherethemajonty of the employees voted in favor of theUnion, it was certified on December 13, 1986, by theBoard as the collective-bargaining representative formost of the Company's regular production and mainte-nance employees(G C. Exhs. 2,5, 6, & 10).III.UNFAIR LABOR PRACTICESA The Alleged Threats,Solicitationof Grievances,Promises of Benefits, and Grants of BenefitsIt is uncontested,as alleged in the complaint,that theRespondent conducted several employee meetings in theoffice of Plant Manager William Cameron on November28 and December 1-4, 1986.James Bird,Respondent'spresident, presided at each of the meetings, the contentsof which were similar. Bird stressed the new profitabilityof the Company, emphasized that the Union would notbenefit the employees, stated that if the Union werevoted in, negotiations would start from a blank sheet ofpaper, and solicited comments from the employees abouttheir working conditions.Contested, however, is whether the essence of themessageincluded threats to reduce wages and benefits,solicitations of grievances, and promises to remedy suchgrievances or to grant benefits. The testimony of severalemployee witnesses was that Bird's statements includedsuch message. Employee Carol Romich, who attendedthe meeting on December 1 with other employees, testi-fied that Bird told them that "if the union came in thefirstof the year, we would start with a blank sheet ofpaper" and that wages would be changed, "[s]omewould be the same, some would be less" (Tr. 46-47, 85)She also recalled Bird's comments that the employeeswould lose their Blue Cross and Blue Shield insurance.During cross-examination she agreedwithcounsel'squestions that Bird also said the wages or benefits could"increase,decreaseor remain the same"(Tr.80).Romich testified that when Bird asked the employees ifthey had any complaints or problems, she replied that awarning which she had received was unfair. Accordingto Romich: "He said he thought it was fair and that hehad known that it was given to the IAM and I told himyes, because I had done it. And he proceeded to ask mewhy it was given to them and I proceeded to tell him"(Tr. 48).Maxine Hughes attended the first meeting on Novem-ber 28 along with several other employees. In addition toBird,present were also Plant Manager Cameron and hissecretary.Hughes testified that Bird first wanted toknow if the employees had any complaints. Following adiscussion of several complaints,Bird said"that if thisunion came in he would start right from the beginningwith a blank sheet of paper. That he would start every-body off at $3.50 an hour and that4there would be no se-niority" (Tr. 181).When asked by counsel whether hecould have said that they might retain what they had orget more or less, she replied that she did not recall sucha statementThe December 2 meeting was attended by CarolJones. She testified as follows about the substance ofBird's comments(Tr. 121-122):Mr. Bird opened,explaining that during the pastfew years he had cleaned the plant up. He also ex-plained about he had made a modest profit for theyear, and then he proceeded to tell us that he didn'tcare whether we voted for the new union comingin or we didn't vote for the new union coming in.But if we did vote the union in, some of the payswould be cut to $3.50 an hour. Others woulddepend on what department you worked in on whatyour pay would be. Our benefits would be takenaway, Blue Cross/Blue Shield, vacation, holidays,and that he would start with a blank piece of paperand that when he was negotiating, we'd have to getitbackHe also told us if we went on strike hewould replace us with outside people.'When asked whether Bird might have indicated thatwages and benefits could increase,remain the same, orbe less, she testified that she did not recall him sayingthat.Another employee, Patricia Hannon, testified aboutthe December 3 meeting in the plastic department. Shetestified that Bird "started off saying-askingifwe hadany problems in our department" (Tr. 154). She men-tioned trouble with the heat and requested another kero-sene heater. Bird promised that he would supply one.The group of employees also told him about problemswith the ladies' room. Again Bird promised to have itfixed.According to Hannon, Bird also said that "he'dstart off with the blank sheet of paper . . . that he wouldcut our pays to $3.50" (Tr. 155). She also recalls himsaying that once pay was $3.50 an hour, negotiationsmight result in more, less, or the samepay (Tr. 177).Mary Wright, a 40-year veteran who lost her job as afull-time folder, testified about attending an employeemeeting where Bird told the six assembled employeesthat the Company would "start from scratch" and thatthe employees would lose their benefits, including BlueCross and Blue Shield, and that wages could" go oneway or the other, either get a raise or get cut" (Tr. 105).The testimony of Jim Bird and Bill Cameron, as wellas a written summary of the meetings,was similar butnot the same as the scenario descnbed by these employeewitnesses. In his testimony, Bird described the employeemeetings as consisting of two parts, one "part of themeeting was company position on the union organizing,and the other part of it was a gripe session" (Tr. 220).He told them: "We would be starting from a blank sheetIOther employees did not recall any reference to strikes during thesemeetingsMoreover, Bird may well have explained his right to hire re-placements in the event of an economic strike The record does not con-tain sufficient reliable evidence to make a finding in this issue SCRANTON LACE COof paper.Nothing,riwas guaranteed . . . . That theirwages could go up, could go down or remain the same."He further testified that he "told them that all benefitsthey had were negotiable, they could either get more,less or stay the same" (Tr. 221). With regard to BlueCross and Blue Shield, Bird said that if he mentioned itduring the meetings, he "would have mentioned onlythat they could stay the same, they could lose it." Hesimilarly testified with respect to wages.Cameron's testimony was similar He testified that the"meetings started [with] Jim Bird asking for any com-plaints or problems or any grievances any of the employ-ees had" (Tr. 293).According to Cameron's testimony, "Jim Bird men-tioned that if the new union is elected, we would startfrom a blank sheet of paper at negotiations" and thatwages, fringe benefits, and Blue Cross and Blue Shieldbenefits "could remain the same, go higher or go lower"(Tr. 294) The minutes of the meetings similarly reflectRespondent's version of the substance of the meetings(R. Exh. 4)A fair evaluation of the evidence shows that the Re-spondent's testimony and the minutes were general andsometimesvague. The testimony of the employee wit-nesses, however, was consistent and unequivocal. Thistestimony,which I credit, was that the Respondent'smessage to them during the employee meetings was thatif the Union was voted in their wages would be reducedand their benefits, including Blue Cross and Blue Shield,would be cut and negotiations would then begin with ablank sheet of paper. Considering the surrounding cir-cumstances, the methodical meetings from November 28toDecember 4, with a small group of employees in theoffices of the plant manager, in the presence of the chiefexecutive,the plant manager,and a note-taking secre-tary,, during the height of the union campaign, the con-clusion is inescapable.The Respondent'smessage wasnot made in the context of a prophesy, but in the form ofthreatsNLRB v. Gissel Packing Co.,395 U S. 575, 618(1969).The clear implication was that the employeeswould lose because management would take action on itsown initiative in retaliation for the employees' choice ofthe union. The Respondent thereby violated Section8(a)(1) ofthe Act.Moreover, the record is also clear that each meetingbegan with an invitation by Bird for the employees toexpress any complaints or grievances. The Respondenthas shown that it has a past history of soliciting employ-ees' suggestions.When Bird first came to Scranton Lacein 1983, he conducted quality circles, instituted the open-door policy, the 48-hour rule, and employee suggestionawards. The purpose of these policies was for the em-ployees to "look at the way they were currently doingtheir job" and find "a better way of doing it" or to bringup problems in their departments suchas "arethe goodsbeing brought in the correct condition, are they beingaccepted; what can we do to make that job easier; theenvironment better, make the work flow more smoothly,more efficiently and have less errors in the plant" (R.212).Bird quickly, after a year or two, delegated thesemeetings to Bill Cameron because the employees weretoo easily intimidated by Bird. In the years thereafter,251the foremen were expected to hold such meetings. The48-hour rule was instituted to encourage employees totake a problem to their foreman, if they did not get a re-sponse they could then go to Cameron with their com-plaint.The Companyalso had a labor management coun-cil,but that council consisted only of foremen and man-agement. In spite of all these programs designed to stim-ulate employee suggestions, it is clear from Cameron'sand Bird's testimony, as well as the minutes of the qual-ity control meetings, that their purpose was to improveproductivity at theplant, eliminatewaste, and make abetter product. (R. Exh. 9.) Few if any of these pro-grams elicited .or were designed to provide a forum foremployees to voice their complaints regarding their ben-efits, their pay, or their working conditions.The meetings of November 28 and December 1986were not a routine continuation of any such programs,but were specifically initiated because of the union cam-paign.This is of course immediately apparent becausethemeetings dealt specifically with the union campaignthey were conducted by the chief executive who had notconducted such meetings in years, and because manage-ment promised to improve working conditions, such as amalfunctioning bathroom and the lack of heat in theworkplace. It is clear that the Respondent's manner andmethod of solicitation was significantly altered.Carbon-neau Industries,228 NLRB 597 (1977).The Respondent not only promised to respond to theemployee grievance but it resolved them. The recordshows that the restrooms which had been in disrepair foryears were promptly repaired; furthermore, managementsupplied a second kerosene heater to the plastics depart-ment.The record therefore clearly shows that the Re-spondent solicited employee grievances, promised toremedy the solicited grievances, and in fact granted ben-efits in the form of additional heat in the working areaand a repaired bathroom. Because the action was takenshortly prior to the election, the timing of the action wasreasonably calculated to interfere with the employees'freedom of choice in voting for or against the Union.NLRB v. Exchange Parts Co.,375 U.S. 405, 409 (1964)Such conduct violates Section 8(a)(1) of the Act.B. The Alleged InterrogationThe alleged interrogation of Carol Romich occurredduring the employee meeting on December 1, 1986Romich,responding to Bird's invitation to express griev-ances, complained about the disciplinary warning givento her when she failed to report for work on October 29,the day of the Board hearing. Romich testified as follows(Tr. 48): "He said he thought it was fair and that he hadknown it was given to the IAM and I told him yes, be-cause I had done it. And he proceeded to ask me why itwas and I proceeded to tell him." At first blush, thequestion appears innocuous and noncoercive, but consid-ering all surrounding circumstances, I find that Bird'sconduct amounted to unlawful interrogation. Initially, itisclear that the meeting was union related;itwas con-ducted by the chief executive who expressed his viewsagainst the Union. It is important to note that afterRomich responded to Bird's invitation to express griev- 252DECISIONS OF THENATIONALLABOR RELATIONS BOARDances, Bird stated that he knew that she had providedtheUnion with the warning. He then questioned herwhy she had done so. This obviously put her on the spotand placed her in a coercive situation in the presence ofmanagement and her coworkers. It required the employ-ee to make an observable choice in the presence of hersupervisors.The question was designed to elicit herunion sympathy during the union campaign only a fewdays prior to the election. I therefore find that the Re-spondent violated Section 8(a)(1) of the Act.Kurz-Kasch,Inc.,239 NLRB 1044 (1978).C.More Onerous Working ConditionsManagement responded to the complaints of the em-ployees in the plastics department during the December3meetingand supplied additional heat in the workplaceon December 5, 1986 (R. Exh. 5). However, on Monday,December 15, which was the working day following theday of theunionelection on Friday, December 12, 1986,when the Union won, the Respondent removed the kero-seneheater (Tr. 158-159). This action is alleged as a vio-lation of Section 8(a)(1) of the Act as an imposition ofmore onerous working conditions because of the unionvictory.Becausethe record shows that the heater wasreturned to the workplace in the plastics department 2 or3 days later, I would regard the action as deminimis. Inany case, the record shows that the heater was removedfrom the security guard area during the day and placedin the plastics department. After the workshift, it was putback in the security guardstation.On some occasions theheater was used in other areas of the plant on a prioritybasis.The lack of heat for the 2 days immediately afterthe election may have been coincidental. I would dismissthisallegationof the complaint.misinterpreted I will credit the testimony of Cameronand Kolvick to the extent that such a statement was notmade.E. Jury DutyEmployee Linda Goonan,a unionsupporter who at-tended unionmeetings and signed a unioncard, servedon a jury for 14 days between November 17, 1986, andFebruary 11, 1987. Immediately after she had receivedher summons for jury duty, she informed her foreman,Dave Perry, and inquired about her pay while she servedon the jury. Perry, on consulting with Dick Morgan,head of payroll, told her to turn in her slips on a weeklybasis. She also talked to Morgan directly who informedher that she should simply submit the slip which she re-ceived from the court's administrativeoffice.On Decem-ber 3, 1986, she called the Company and was referred toWalter Krzan, head of personnel. He informed her thatas of January 1, 1986, company policy had changed, andthat under the new policy jury duty would no longer bepaidHe also said that she was the last one to have re-ceived jury duty pay 2 years earlier. On February 24,1987, Goonan spoke directly with Jim Bird. She testifiedas follows about that conversation:Well, I inquired as to why I hadn't been paid andhe told meitwasn'ta policy of the company topay.And I again mentioned that I had been paidtwo years before. He said it was probably a clericalerror.At that time, he said if I could show him any-thing in black and white which says they had topay me, he would be more than happy to So, I re-ferred to a letter that I had received from his office,with the projectedearningsfor the year. [Tr. 197.]D. The Alleged ThreatThe union election was held on December 12, 1986.Carol Jones, Denise Peoples, a secretary, Bill Cameron,Bob Kolvick, an engineer, and a Board agent remainedin the room to count the votes. Carol Romich testifiedthat after the ballot count Cameron turned around as shewas standing in the doorway and said. "You will pay forthis."The Respondent argues that the threat was notmade and could not have been made because Romichwas not present at that time. Cameron also denied in histestimony that he had made that remark and Bob Kol-vick testified that he did not hear Cameron say it (Tr.296, 303). The record, however, shows that Romichsigned the tally of ballots and that she was at the door-way with a group of employees in the hallway so thatCameron could have made that remark (G.C. Exh. 10).It appears to me that had he made such a comment toRomich, other employees who were with Romich wouldhave overheard it or the individuals at the ballot box, in-cludingCarol Jones, would have heard it. Yet, therecord contains no such corroboration by anyone. More-over, it would be more plausible if Cameron had madesuch a threat to union supporter Carol Jones who was inhis immediate presence. Although Carol Romich im-pressed me generally as an honest witness, it is possiblethat Cameron may have made a statement which RomichThe document received by Linda Goonan on Novem-ber 21, 1986, after she had already served some juryduty, showed her projectedearnings and is silent as toany subtractions for wages lost due to jury duty (G.C.Exh. 9).The General Counsel argues that this change in com-pany policyis an indicationof the Respondent's discrimi-natory practices directed at the employees because oftheir union activities. The Respondent argues that it wasnot aware of Goonan's unionsupport and that it had notdiscriminated against her as that change in companypolicy predated the union campaign.In evaluating the evidence,it is clear that management(Perry and Morgan) initially recognized the policy tocompensate their employees for jury duty. However,Bird denied that such a policy existed and then, as re-flected in the Respondent's brief, Bird confirmed Krzan'sstatement, i.e., that the Company no longer provided payfor jury duty (R. Br. 27). But the Respondent offered nobusinessjustification for this change in policy since Su-pervisors Perry2 and Morgan recognized the policy as2Although the Respondent denied that Perry was a supervisor withinthe meaning of the Act, the evidence shows that his authority as foremanin the "bleach and dress" and "gray room" departments included suchsupervisory indicia as the assignment of work to employees, the issuanceof discipline, and other mdicia (Tr 35-36) SCRANTON LACE CO.late asNovember 1986. Krzan's statement that the policyhad been changed --effective January 1986 is not credible.Bird's initial denialof the existence of such a policyshows inconsistency in the Respondent's testimony and alack of candor. Thisdisingenuousness,coupled with thetiming of Respondent'sdenialof the jury duty pay toGoonan shortly after the union election and the Re-spondent'sunion animusas demonstrated by its otherviolations of the Act, convinces me that the Respond-ent's unexplained change in policy was directedagainstits employees who had elected the Union. Even thoughtheRespondent is correctin arguingthat the GeneralCounsel had failed to prove that management was awareof Goonan'sunionsupport, the Respondent's unilateralchange in company policy was a discriminatory act re-flecting one policy while the employees were not union-ized and another after the employees had voted for aunion.Such a policy is certainly destructive of their Sec-tion 7 rights and thereby in violation of Section 8(a)(3)and (1) of the Act.F. Alleged Absenteeism for a Board ProceedingThree employees, Carol Romich, Carol Jones, and Pa-triciaHannan, were subpoenaed to appear for the repre-sentationhearing on October 29, 1986 (G.C. Exhs. 3 and4).The three employees involved duly notified their su-pervisors. Carol Romich testified that she notified her su-pervisor,Michael Vispi, on the day before the hearing,October 28, of the subpoena request. Vispi "said it wasall right" (Tr. 42). She also testified that she had askedVispi if he had notified Bill Cameron, to which Vispi re-plied that he had. Carol Jones testified that she notifiedDavid Perry early on October 29. Perry's reply was "allright," and "see you tomorrow."Harmonsimilarly testi-fied that she informed her supervisor, Eleanor Lisowski.Her reply was "no problem." On October 29, the threeemployees drove to the hearing scheduled for 11 a.m. inWilkes-Barre, Pennsylvania.Those parties agreed toa stipulationfor the election,and the proceeding lasted 1 or 2 hours. The testimony ofthe employees was not required. The employees went tolunch and then home. They reported for work on thefollowing day. Romich testified that she handed her sub-poena to her supervisor who told her later that Cameronwould not honor it. She then received a written warningfor her absenteeism on October 29 (G.C. Exh. 8). CarolJones also handed her subpoena to her supervisor, Perry.He told he that she had accumulated a personal day. Shehad a choice of taking it or be marked absent or tardyfor the day. She chose to be marked absent and receivedan unexcusedabsence for that day.According to the General Counsel, the Respondentinterfered with the employees' right to be absent in orderto attend a Board hearing in violation of Section8(a)(1)and (4) of the Act. The Respondent contends that theemployees' failure to report for work after the NLRBhearing subjected them to the established company ab-senteeismpolicy.The law is clear, Section 8(a)(4) makes it unlawful foran employer to discriminateagainstan employee becausehe has filed charges or given testimony under the Act.For example, an employer violates the Act for disciplin-253ing anemployee who was scheduled to testify, but didnot actually testify.Fuqua Homes,211 NLRB 399 (1974).Here the employees did not actually receive their sub-poenas until the day of the scheduled hearing, but bothemployees notified their supervisors either on the priorday or in the morning of thesameday that they weresubpoenaed to appear on October 29. In each instancethe supervisors gavepermissionfor them to attend thehearing.They were not instructed to return to workafter the hearing was finished, even though themanage-mentofficialswhich werein attendanceat the hearingcould easily have done so. The Respondentstates in itsbrief that it "does not argue that the employees had noright to attend the hearing at all, it does, however, con-tend that their right to attend a Board proceeding doesnot necessarily extend to take off additional work time inexcess of what is sufficient to professone'srights, guar-anteed by Section 7 of the Act " (R. Br. 43.) The Re-spondent'sargument,however, is inconsistent with thediscipline.The General Counsel correctly observed thatthe discipline was not fortardinessor for the absence fora portion of a workday, but for absenteeism for theentire day. Under these circumstances the two employeeswere clearly penalized for their protected right to attenda Board hearing.Specialty Steel Treating,279 NLRB 670(1986). Similarly, the Respondent's requirement to takepersonal leave or be marked down for an unexcused ab-sence interfered with the employee's right to attend thehearing.CONCLUSIONS OF LAW1.Scranton Lace Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.District Lodge 128, International Association of Ma-chinists and AerospaceWorkers, AFL-CIO is a labororganizationwithin the meaning of Section 2(5) of theAct.3.By threatening its employees with reduced wagesand benefits if the employees selected the Union as theirbargaining representative, the Respondent violated Sec-tion 8(a)(1)-of the Act4.By soliciting employee grievances and promisingbenefits and better working conditions and by grantingbenefits to the employees in order to discourage its em-ployees from selecting the Union as their bargaining rep-resentative, the Respondent violated Section 8(a)(1) ofthe Act.5.By coercively interrogating an employee about herunion activities, the Respondent violated Section8(a)(1)of the Act.6.By refusing to compensate its employees for juryduty because the employees supported the Union, theRespondent violated Section 8(a)(3) and (1) of the Act.7.By issuing a disciplinary warning or an unexcusedabsence to its employees because they had attended arepresentation hearing, the Respondent violated Section8(a)(1) and (4) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticeswithin themeaningof Section 2(6) and (7) ofthe Act. 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYOn concluding that the Respondent has engaged incertain unfair labor practices,Ifind it necessary to rec-ommend that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. Having unlawfullydiscriminated against itsemployees Linda Goonan, Carol Romich, and CarolJones the Respondent shall make them whole for lostearnings and other benefits computed on a quarterlybasis, less net interim earnings in accordancewithF.W.Woolworth Co.,90 NLRB 289 (1950), plus interest ascomputed inNew Horizons for the Retarded.3The Re-spondent shall pay to Linda Goonan the difference be-tween her daily wages from the Respondent and theamount she secured for serving on the jury for the datesfrom November 17 and February 1987 In addition, theRespondent shall retract and remove the disciplinarywarning and the unexcused absence for October 29,1986, issued to employees Carol Jones and CarolRomich.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Scranton Lace Company, Scranton,Pennsylvania, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Threatening employees with reduced wages andbenefits because of their union support.(b)Soliciting employees'grievances and promisingbenefits and better working conditions and granting ben-efits to employees in order to discourage their union ac-tivities.(c)Coercively interrogating employees concerningtheir union activities.(d) Refusing to compensate its employee for jury dutybecause the employee supported the Union.(e) Issuing disciplinarywarnings or unexcused ab-sences to its employees for attending a representationhearing or other Board proceedings.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Linda Goonan, Carol Jones, and CarolRomich whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them, inthe manner set forth in the remedy section of this deci-sion.(b) Remove from its files any references to the unlaw-fulactions against the above-named employees andnotify them in wasting that this has been done and thatsuch actions will not be used against them in any way3 283 NLRB 1173 (1987)4 If no exceptions are filed asprovided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions, and recommended ordershall, as providedin Sec 102 46 of theRules, be adoptedby the Boardand all objections to them shall be deemedwaived forall purposes(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Scranton,Pennsylvania, copiesof the attached notice marked "Appendix."5 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violationsof the Act not spe-cifically found.5 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten our employees with reducedwages and benefits because of their union activities.WE WILL NOT solicit employee grievances and prom-ise benefits and better working conditions or grant bene-fits to our employees in order to discourage their unionactivitiesWE WILL NOT coercively interrogate our employeesregarding their union activities.WE WILL NOT refuse to compensate our employees forjury duty because they supported the Union. SCRANTON LACE CO.255WE WILLNOT issue disciplinary warnings or unex-resulting from our discrimination against them, includingcused absences to our employees for attending proceed-compensationto Linda Goonan for her juryduty and aings of the National Labor Relations Board.retractionof thedisciplinarywarning or unexcused ab-WE WILL NOTin any like or related manner interferesences givento Carol Jonesand Carol Romich in con-with,restrain,or coerce our employees in the exercise ofnectionwith therepresentation hearing.the rights guaranteed them by Section7 of the Act.WE WILL make LindaGoonan,CarolJones and CarolSCRANTONLACE COMPANYRomich wholefor anyloss of earnings and other benefits